Citation Nr: 1414460	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-33 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Columbia, South Carolina, which denied the above claim.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. The Veteran had active service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.  

2. The preponderance of the evidence is against a relationship between the Veteran's current bilateral upper and lower extremity peripheral neuropathy and any incident of service, to include any herbicide exposure, and his peripheral neuropathy did not manifest within one year of separation from service.    


CONCLUSION OF LAW

The Veteran's bilateral peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain presumptions both apply and do not apply to this case, as discussed below.

The medical evidence of record shows the Veteran has current diagnoses of bilateral peripheral neuropathy of both the upper and lower extremities, affecting his feet and hands.  Thus the first element of his service connection claim is met.  Shedden, 381 F.3d at 1167.  

The Veteran's DD 214 form indicates that he had eleven months of foreign service in Vietnam.  There is no evidence to show that he was not exposed to herbicides.  The Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The second element of service connection is met.  Shedden, at 1167.

Exposure to certain herbicides during service is presumed to result in certain diseases, including acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2013).  Acute and subacute peripheral neuropathy is specifically defined as a condition that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), Note 2.  The Secretary of VA has determined that a presumption for service connection is not warranted based on exposure to herbicides used in the Republic of Vietnam during the Vietnam War for a variety of conditions including chronic persistent peripheral neuropathy.  See 72 FR 32395-32407 (June 12, 2007). 

The Veteran's VA and private treatment records do not specify whether the Veteran has acute or subacute peripheral neuropathy within the meaning of 38 C.F.R. § 3.309.  The Veteran reported in his April 2007 Notice of Disagreement that although he was not diagnosed with peripheral neuropathy until 2007, he had suffered peripheral neuropathy symptoms since the early 1970s.  He again reported in his August 2009 substantive appeal that he had complained to his treating physicians of peripheral neuropathy symptoms beginning in the 1970s.  

The Veteran's VA and private treatment records reflect that in June 2007, the Veteran complained of numbness and tingling in his fingers and toes that had begun four to five weeks earlier.  At this point, the Veteran has provided factual evidence against his claim that he has had this problem since the 1970's.  

These and subsequent treatment records, which the Board must find to be entitled to great probative weight, indicate that the Veteran and his treating providers believed the numbness and tingling was possibly a result of the course of chemotherapy he had just finished and the potassium tablets he was taking in connection with the chemotherapy, not his military service.  

In any event, although the Veteran has recently reported experiencing symptoms since the 1970s, he has never indicated that the symptoms began either during service or within weeks or months of his last exposure to herbicides, which would have occurred in April 1971 at the latest.  Furthermore, the Veteran's report that he has experienced symptoms for several decades indicates that his peripheral neuropathy is chronic rather than acute.  The Veteran's VA and private medical records reflect that he was first diagnosed with peripheral neuropathy in 2007, and has continued to suffer peripheral neuropathy symptoms to the present.  

As the Veteran has suffered from peripheral neuropathy for more than two years from the date of its onset, his bilateral peripheral neuropathy of the upper and lower extremities cannot be considered "acute" or "subacute" within the regulatory meaning of that term for presumptive service connection.  The Board concludes, therefore, that the herbicide exposure nexus presumption is not for application in this case.  See id.  

Another set of presumptions applies to "chronic diseases," which include peripheral neuropathy.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  In his April 2009 Notice of Disagreement, the Veteran reported that he first began experiencing peripheral neuropathy symptoms in the early 1970s, although the disability was not diagnosed until 2007.  He reported that he had complained of tingling in the upper and lower extremities for years to both VA and private physicians, and that he was given stress tests and EKGs due to his complaints of peripheral neuropathy symptoms.  

In his August 2009 substantive appeal, the Veteran again reported that he had experienced peripheral neuropathy symptoms in his legs and hands since the early 1970s.  He specifically indicated that he had complained to a private physician, Dr. B.H., in 2001 about his peripheral neuropathy.    

The Veteran's service treatment records are negative for any indication of peripheral neuropathy complaints, symptoms, diagnoses or treatment.  The Veteran's entrance and separation from service physical examinations did not find any neurological disability or disability involving the upper or lower extremities, and the Veteran did not report any such disability on the accompanying medical history forms.  

As noted above, the earliest medical evidence of record showing complaints of peripheral neuropathy symptoms appears to be from 2007.  June 2007 treatment records from both the Goose Creek VA clinic and Palmetto Primary Care Physicians show the Veteran presented with complaints of numbness and tingling in his fingers and toes.  The Veteran reported to both providers that the peripheral neuropathy symptoms had begun several weeks ago, and did not report any prior history of peripheral neuropathy symptoms.  The Veteran stated to both providers that he believed the symptoms were a reaction to his chemotherapy treatment and the potassium tablets he was taking in connection with that treatment.  

The medical evidence of record does not contain any indications of peripheral neuropathy complaints, symptoms, diagnosis or treatment of peripheral neuropathy within one year of the Veteran's discharge from service in 1971.  Although the Veteran has reported that he complained of peripheral neuropathy symptoms for many years prior to his diagnosis, this is not corroborated by the medical evidence of record.  While sometime records are not available (the Board understands this fact), in this case the Board has evidence that not only does not support the claim but provides evidence of high probative weight against the claim (the Veteran's own prior statements).     

VA requested treatment records from each of the private providers referenced by the Veteran in his statements.  However, records dating back to 1994 show no complaints of peripheral neuropathy symptoms until 2007.  The Veteran indicated that Dr. B.H., who he reported visiting in 2001 for peripheral neuropathy, retired in 2006 and that his treatment records from Dr. B.H. had been forwarded to Palmetto Primary Care Physicians.  A request for any such treatment records yielded a negative response from Palmetto.  

A review of the medical evidence of record shows the Veteran has apparently not reported to his treating providers that his peripheral neuropathy symptoms began during or immediately following service, or at any time prior to 2007.  The medical evidence indicates that the Veteran's peripheral neuropathy symptoms developed in 2007 based on the Veteran's own prior statements.  The medical evidence also shows the Veteran reported to his treating providers that he believed the numbness and tingling in his fingers and toes was a result of his chemotherapy treatment and associated potassium tablets.  The Veteran's VA and private medical records indicate that the Veteran had high blood potassium levels on several occasions.  

As the medical evidence of record, and some of the Veteran's own prior statements, directly contradicts his own lay statements regarding the duration of his peripheral neuropathy symptoms, it appears the Veteran may be an unreliable historian in this area and his statements are therefore not afforded great probative weight.  The Veteran's prior statements, during initial treatment for this problem, must be given greater probative factual weight.       

The preponderance of the competent and credible evidence tends to show the Veteran's peripheral neuropathy did not manifest until 2007.  The Board finds, therefore, that the Veteran's bilateral upper and lower peripheral neuropathy was not chronic during service, was not manifest to a compensable degree within one year of separation from service, and has not been productive of symptoms continuously since service separation.  The Board concludes that service connection for Veteran's bilateral upper and lower peripheral neuropathy is not warranted under the "chronic disease" provisions.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The remaining theory of service connection is direct service connection under Shedden.  As stated, the current disability and in-service incurrence event are well established on the record.  The remaining issue is a nexus between the two.  Shedden, at 1167.  On review, the Board finds the preponderance of the competent evidence is against such a relationship, for reasons cited above.

The Board acknowledges the Veteran's belief that the peripheral neuropathy he now suffers is a result of his exposure to Agent Orange during service.  The Veteran is competent to describe his current peripheral neuropathy symptoms, as well as his experiences in service.  Delayed onset between herbicide exposure and peripheral neuropathy, however, is a complex medical issue.  As a layperson, the Veteran is not competent to offer an opinion on the complex medical issue of the etiology of his current disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran has not stated that a medical professional has told him that his current peripheral neuropathy may be related to any incident of service, including the herbicide exposure.  Accordingly, the Board finds that the Veteran's assertions are not competent lay evidence of nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has not submitted any medical opinions as to the etiology of his peripheral neuropathy or a relationship between his herbicide exposure and peripheral neuropathy.  There is no other medical evidence of record addressing a possible relationship between the Veteran's peripheral neuropathy and herbicide exposure.  The only medical evidence of record addressing the etiology of the Veteran's peripheral neuropathy consists of statements within treatment notes from both VA and private physicians indicating the neuropathy may have resulted from his course of chemotherapy and the potassium tablets he took in association with the chemotherapy treatment.  There is no evidence of record to support any other cause of incurrence or aggravation of peripheral neuropathy during service.  Thus, the claim must fail on a direct basis.  See Shedden, supra.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on presumptive and direct bases.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A September 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in October 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been obtained and associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current disability is related to service is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the in-service event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed above, the Veteran offers only his own conclusory opinion regarding causation.  The etiology of peripheral neuropathy is outside the realm of common lay knowledge.  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating an indication that the current disability may be related to the in-service event, an examination is not warranted.  See McLendon, 20 Vet. App. at 81-82.  In fact, some of the medical evidence clearly indicates the cause of the disability, providing evidence against the claim.  Regarding his statements of having symptoms since service, and its validity in light of prior statement from the Veteran himself that do not support this statement, this a factual determination to be made by the Board.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


